     1:19-cv-03053-TLW      Date Filed 03/26/21   Entry Number 61     Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                              AIKEN DIVISION

Billy Roy Boyd, #349065,            )          Case No. 1:19-03053-TLW
                                    )
            Petitioner,             )
                                    )
      vs.                           )                       Order
                                    )
Donnie Stonebreaker,                )
                                    )
            Respondent.             )
____________________________________)

      Petitioner, Billy Roy Boyd, an inmate at the Tyger River Correctional

Institution of the South Carolina Department of Corrections, filed this pro se habeas

petition pursuant to 28 U.S.C. § 2254 on October 28, 2019. ECF No. 1. Respondent

filed a motion for summary judgment on April 2, 2020, ECF No. 24, and Petitioner

filed a response in opposition and his own motion for summary judgment on August

7, 2020, ECF Nos. 36, 38.1 After the Respondent’s motion for summary judgment and

the Petitioner’s response, Petitioner filed a motion to amend or correct his petition on

September 9, 2020. ECF No. 44. This matter is now before the Court for review of the

Report and Recommendation (Report) filed by United States Magistrate Judge Shiva

V. Hodges, to whom this case was assigned pursuant to 28 U.S.C. § 636(b)(1)(B) and

Local Civ. Rule 73.02(B)(2)(c), (D.S.C.). ECF No. 46. In the Report, the Magistrate

Judge recommends that this Court grant Respondent’s motion for summary

judgment, and deny Petitioner’s motion for summary judgment and his motion to



1 As noted in the Report, Petitioner’s response in opposition and motion for summary
judgment were filed on the same day and appear identical.
                                           1
     1:19-cv-03053-TLW      Date Filed 03/26/21    Entry Number 61      Page 2 of 4




amend. Id. at 49. Petitioner filed objections to the Report on March 4, 2021. ECF No.

59. The objections are set forth in a filing that exceeds 100 pages and those objections

have been carefully considered by this Court. This matter is now ripe for disposition.

      The Court is charged with conducting a de novo review of any portion of the

Magistrate Judge’s Report and Recommendation to which a specific objection is

registered, and may accept, reject, or modify, in whole or in part, the

recommendations contained in that report. 28 U.S.C. § 636. In conducting its review,

the Court applies the following standard:

      The magistrate judge makes only a recommendation to the Court, to
      which any party may file written objections . . . . The Court is not bound
      by the recommendation of the magistrate judge but, instead, retains
      responsibility for the final determination. The Court is required to make
      a de novo determination of those portions of the report or specified
      findings or recommendation as to which an objection is made. However,
      the Court is not required to review, under a de novo or any other
      standard, the factual or legal conclusions of the magistrate judge as to
      those portions of the report and recommendation to which no objections
      are addressed. While the level of scrutiny entailed by the Court’s review
      of the Report thus depends on whether or not objections have been filed,
      in either case, the Court is free, after review, to accept, reject, or modify
      any of the magistrate judge’s findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted).

      The Court has carefully reviewed the Report and Petitioner’s objections thereto

in accordance with this standard, and it concludes that the Magistrate Judge

accurately summarizes the case and the applicable law in detail and sets forth a




                                            2
     1:19-cv-03053-TLW      Date Filed 03/26/21   Entry Number 61     Page 3 of 4




thorough analysis of the relevant issues.2 For the reasons stated in the Report, this

Court accepts the conclusion of the Magistrate Judge. After careful consideration, IT

IS ORDERED that the Report, ECF No. 46, is ACCEPTED, and the Petitioner’s

objections, ECF No. 59, are OVERRULED. Respondent’s motion for summary

judgment, ECF No. 24, is GRANTED and Petitioner’s motions, ECF Nos. 36 and 44,

are DENIED.3 The Petition, ECF No. 1, is hereby DISMISSED.

      The Court has reviewed this petition in accordance with Rule 11 of the Rules

Governing Section 2254 Proceedings. The Court concludes that it is not appropriate

to issue a certificate of appealability as to the issues raised herein. Petitioner is

advised that he may seek a certificate from the Fourth Circuit Court of Appeals under

Rule 22 of the Federal Rules of Appellate Procedure.




2
  The Magistrate Judge determined that Petitioner’s Ground 3 was procedurally
barred. ECF No. 46 at 20-23. The Magistrate Judge considered all other grounds on
the merits. As to the procedural bar, the Court has reviewed Bostick v. Stevenson,
589 F.3d 160 (4th Cir. 2009) and Marlar v. South Carolina, 375 S.C. 407, 653 S.E.2d
266 (2007), and concludes that the Fourth Circuit has recognized that Rule 59(e) is
now being consistently applied in light of Marlar.

3 As to Petitioner’s motion to amend, the Court has reviewed the record and relevant
filings and finds that the Magistrate Judge is correct in stating that the additional
grounds Petitioner is attempting to raise would be procedurally barred because he
failed to raise them in state court on direct appeal to the Court of Appeals, to the PCR
Court, or to the Supreme Court.
                                           3
    1:19-cv-03053-TLW      Date Filed 03/26/21   Entry Number 61   Page 4 of 4




     IT IS SO ORDERED.

                                      s/ Terry L. Wooten
                                      Terry L. Wooten
                                      Chief United States District Judge

March 26, 2021
Columbia, South Carolina




                                         4
